Citation Nr: 1014922	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the right ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an increased rating for PTSD and for the 
residuals of a gunshot wound to the right ankle with retained 
foreign body.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

In March 2008 and in September 2009, the Veteran requested a 
hearing before the Board at his local regional office in 
conjunction with his claims.  As such a hearing has not yet 
been conducted, the RO should schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board 
hearing to be held at the RO in Atlanta, 
Georgia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


